2018 WI 115

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2018AP644-BA
COMPLETE TITLE:         In the Matter of the Bar Admission of Daniel R.
                        Hausserman:

                        Daniel R. Hausserman,
                                  Petitioner,
                             v.
                        Board of Bar Examiners,
                                  Respondent.

                                  BAR ADMISSION OF HAUSSERMAN

OPINION FILED:          December 28, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          October 29, 2018

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:


       For the petitioner there, was an oral argument by Terry E.
Johnson and Von Briesen & Roper, Milwaukee.


       For the Board of Bar Examiners, there was an oral argument
by Jacquelynn B. Rothstein, Director & Legal Counsel.
                                                                          2018 WI 115
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2018AP644-BA


STATE OF WISCONSIN                              :             IN SUPREME COURT

In the Matter of the Bar Admission
of Daniel R. Hausserman:

Daniel R. Hausserman,                                                   FILED
            Petitioner,
                                                                   DEC 28, 2018
      v.
                                                                      Sheila T. Reiff
                                                                   Clerk of Supreme Court
Board of Bar Examiners,

            Respondent.




      Review    of   Board    of   Bar    Examiners'       decision.          Decision

affirmed.



      ¶1    PER CURIAM.       This is a review, pursuant to Supreme

Court Rule (SCR) 40.08(7), of the final decision of the Board of

Bar Examiners (Board) declining to certify that the petitioner,

Daniel     R.   Hausserman,    satisfied       the     character        and    fitness

requirements for admission to the Wisconsin bar set forth in

SCR 40.06(1).        The   Board's       decision    was    based     primarily        on

Mr. Hausserman's conduct in 2015, and his failure to disclose
certain matters on his bar application.
                                                                     No.    2018AP644-BA



       ¶2        After careful review, we agree that the record before

us is insufficient to persuade us that Mr. Hausserman should be

admitted to the practice of law at this time.                        Accordingly, we

affirm.

       ¶3        There are, essentially, two concerns here.                   The most

significant involves Mr. Hausserman's conduct over a period of

approximately seven months during and after his final year of

law school.            The other involves certain shortcomings with his

application for admission to the Wisconsin bar.

       ¶4        The   standards   for   evaluating       whether      an    applicant

should      be    admitted   to    the   Wisconsin       bar   are    well    settled.

Supreme Court Rule 40.06(1)1 requires that applicants for bar

admission establish good moral character and fitness to practice

law.       The burden rests with the applicant to establish character

and fitness to the satisfaction of the Board.                    See SCR 40.06(3)

and SCR 40.07.           The Appendix to SCR Ch. 40 contains the Board's

rules      that    provide   additional       guidance    to   the    Board    and   to

applicants.




       1
           SCR 40.06(1) provides:

            An applicant for bar admission shall establish
       good moral character and fitness to practice law. The
       purpose of this requirement is to limit admission to
       those applicants found to have the qualities of
       character and fitness needed to assure to a reasonable
       degree of certainty the integrity and the competence
       of services performed for clients and the maintenance
       of high standards in the administration of justice.


                                          2
                                                              No.    2018AP644-BA



    ¶5      Bar Admission Rule (BA) 6.01 provides that "[a] lawyer

should be one whose record of conduct justifies the trust of

clients,   adversaries,     courts    and    others   with    respect   to   the

professional duties owed to them."           That same section notes that

"[a] record manifesting a deficiency in the honesty, diligence

or reliability of an applicant may constitute a basis for denial

of admission."

    ¶6      Bar Admission Rule 6.02 provides that in determining

whether    an   applicant     possesses     the   necessary    character     and

fitness to practice law, there are 12 factors that are "cause

for further inquiry."         Several of these factors are implicated

here, including unlawful conduct, violation of an order of a

court, denial of admission to the bar in another jurisdiction on

character and fitness grounds, and concealment or nondisclosure

of information during the bar application process.                   See id. at

BA 6.02(a), (c), (h), and (k).

    ¶7      Bar   Admission    Rule   6.03   provides   that    in    assigning

weight and significance to the applicant's prior conduct, the
following factors are to be considered:

    (a) the applicant's age at the time of the conduct

    (b) the recency of the conduct

    (c) the reliability of the information concerning the

    conduct

    (d) the seriousness of the conduct

    (e) the mitigating or aggravating circumstances

    (f) the evidence of rehabilitation
    (g) the applicant's candor in the admissions process
                                      3
                                                            No.     2018AP644-BA



    (h)      the      materiality     of         any   omissions       or

    misrepresentations and

    (i) the number of incidents revealing deficiencies.

SCR Ch. 40 App., BA 6.03.

    ¶8    When, as here, we review an adverse determination, the

court adopts the Board's findings of fact that are not clearly

erroneous.     In re Bar Admission of Rippl, 2002 WI 15, ¶16, 250

Wis. 2d 519,    639    N.W.2d 553.         The    court   then     determines,

de novo, whether the Board's conclusions of law, based on the

non-erroneous facts, are proper.            When conducting our de novo

review, we, like the Board, use the guidelines established in

BA 6.01-BA 6.03.

    ¶9    We have, as counsel for Mr. Hausserman urged, focused

carefully on the facts of this record.             Mr. Hausserman attended

Drake University Law School.         In February 2014, when he was 25

and in law school, Mr. Hausserman met B.F., a Drake University

undergraduate student, and they began dating.              The relationship

was serious.       In December 2014 the relationship ended.                 Some
communication continued, however, and Mr. Hausserman thought the

relationship would resume.

    ¶10   On March 5, 2015, B.F. filed a complaint with Drake

University     stating     that      she     was       receiving      unwanted

communications from Mr. Hausserman.               Mr. Hausserman's actions

between March and September 2015 are the primary reason his

Wisconsin bar application was denied.

    ¶11   On March 9, 2015, Drake University officials advised
Mr. Hausserman of the complaint and directed him to cease any
                                     4
                                                                           No.     2018AP644-BA



further contact with B.F.                  Within two weeks Mr. Hausserman had

contacted B.F. by email at least twice.                             On March 27, 2015,

Mr. Hausserman sent B.F. three more emails and had called her.

      ¶12   On       March       30,    2015,    Drake       University    again       directed

Mr. Hausserman to have no contact with B.F.                              On April 2, 2015,

following        a     meeting           between        University         officials        and

Mr. Hausserman, the University sent a letter to Mr. Hausserman

stating that he had violated the harassment provision of the

school's code of conduct.                  Mr. Hausserman was barred from campus

except for his academic classes.

      ¶13   On April 15, 2015, Mr. Hausserman sent B.F. another

email which began: "I am aware this is in violation of the no

communication/contact order and places me at risk of certain

arrest."     Two days later and in an apparent attempt to reach

B.F., Mr. Hausserman sent a text message to her mother, also in

violation        of         Drake        University's           no-contact         directive.

Thereafter, Mr. Hausserman was banned from the University except

for   completing       his       final     exams      and    attending     his     graduation
ceremony.       He was advised that after his law school graduation,

he would be barred indefinitely from the university campus.

      ¶14   On        May     16,       2015,        hours     after     his     law     school

graduation, Mr. Hausserman left B.F. a telephone message.                                 B.F.

contacted the City of Des Moines Police Department.

      ¶15   A        few         days      later,        the      police         spoke     with

Mr. Hausserman,            who      said    that       he      thought     his     graduation

terminated      the    restrictions             on    communicating       with    B.F.      The
police told him to cease all contact with B.F. and warned him
                                                 5
                                                                          No.   2018AP644-BA



that    if    he   violated      that       directive     he   would       be   criminally

charged.      Approximately one week later, B.F. contacted the City

of     Des Moines      Police        Department         again,       to     report     that

Mr. Hausserman had sent her several more text messages.

       ¶16    On May 28, 2015, Mr. Hausserman was criminally charged

in Iowa with Harassment in the Third Degree.                         He pled guilty in

June of 2015 and received a deferred judgment, was placed on

probation for 12 months, and ordered to have no contact with

B.F.

       ¶17    Meanwhile,      Mr.      Hausserman had graduated and applied

for admission to the Iowa bar.                       At that time, however, the

aforementioned criminal charges were pending against him and,

following      a   hearing,      the    Iowa      Board   of   Law     Examiners      (Iowa

Board) concluded, on June 17, 2015, that Mr. Hausserman had not

met his burden of demonstrating his character and fitness for

admission to the Iowa bar.                   He was not permitted to take the

Iowa    Bar    Exam.       The      Iowa     Board    apparently          indicated    that

Mr. Hausserman might be permitted to sit for the Iowa Bar Exam
in the future, when he could demonstrate that his harassment of

B.F.    had   truly    ended.           A   behavioral     health         evaluation    was

recommended.        In its June 17, 2015 decision, the Iowa Board

stated:

       An objective observer might find the above course of
       events would have sent a crystal-clear message for Mr.
       Hausserman to leave [B.F.] alone.        Instead, Mr.
       Hausserman relentlessly continued contacting [B.F.]
       (and in one instance, her parents) in violation of the
       no contact orders.   The board also notes that a good
       deal of this conduct occurred just before, and even

                                              6
                                                      No.   2018AP644-BA


     after, he filed his bar application.   Mr. Hausserman
     continued to pursue this course of aberrant behavior
     come what may.    Mr. Hausserman did acknowledge the
     criminal prosecution had gotten his attention, but he
     evinced no hint of remorse at the board interview and
     certainly did not suggest the course of conduct had
     come to an end.
(R. at 51).

     ¶18   In late September 2015, B.F. reported to police that

she had received a Snapchat friend request from Mr. Hausserman.

Following an interview with police, Mr. Hausserman admitted that

he had contacted B.F. again because he had reason to believe she

was involved in derogatory internet postings about him, and he

wanted to discuss that with her.        He acknowledged this action

violated the terms of his deferred judgment.         He was arrested

and his home searched.    He was found to be in possession of four

firearms, two of which were loaded, in violation of his deferred

prosecution agreement.2

     ¶19   Mr.   Hausserman   was   found   in   contempt   of   court,

sentenced to 30 days in jail, given a year of probation and

supervision, and ordered to complete a mental health assessment.

The mental health evaluation revealed no drug or alcohol issues,

but recommended that Mr. Hausserman undergo treatment to address




     2
       Mr. Hausserman explained at his Board hearing that he is a
sportsman, purchased the guns legally, and practices at a gun
range.


                                    7
                                                                         No.       2018AP644-BA



his behavior.3         The record indicates that Mr. Hausserman has not

attempted any further contact with B.F. since September 2015.

       ¶20     In   November      2015,    Mr.    Hausserman       first          applied   for

admission      to     the   Wisconsin      bar.        Some     delays       that    are    not

relevant followed.            In February 2017 he passed the Wisconsin Bar

Exam.       On September 19, 2017, the Board informed Mr. Hausserman

that his bar application was "at risk" of denial for failing to

establish       his    good      moral    character       and    fitness          within    the

meaning of SCR 40.06(1) and BA 6.01.                   SCR 40.08(1).              The Board's

concerns were not based solely on his conduct with B.F.                                     The

Board also expressed concern about inadequate disclosures on his

Wisconsin bar application.

       ¶21     When    Mr.       Hausserman       first     applied          to     take    the

Wisconsin Bar Exam in November 2015, he responded affirmatively

to Question 20 which asks, in part, whether the applicant has

been       disciplined      or    placed     on   probation        by    a     law    school.

Mr. Hausserman explained that he had been placed on academic

probation       for    one       semester.        He      failed    to       disclose       the
restrictions Drake University imposed on him related to B.F.4




       3
       Mr. Hausserman has cited cost as a barrier to seeking
counseling as well as concerns that it might be perceived as
something undertaken merely to bolster his bar application.
       4
        By correspondence dated January 16, 2016, the Board directed Mr. Hausserman to
amend his application and explain why he failed to reveal his misconduct with B.F. Mr.
Hausserman did not file the requested amendment, but did include information about B.F. on a
subsequent bar application.


                                              8
                                                                          No.        2018AP644-BA



      ¶22     When   asked      to     explain      his       harassment         conviction,

Mr. Hausserman's       answer         was   this:       "[B.F.]        made      a     criminal

complaint against me.           The complaint was based on text messages

received from my number and emails received from my [email]

address."

      ¶23     Mr. Hausserman disclosed an underage drinking ticket

from 2007 and a 2012 citation for failing to have proof of

automobile      insurance       in      connection           with     a    traffic        stop.

However, the Board was troubled by his description of these

events.      He explained the ticket this way:                       while at a Badger

football game he was "grabbed by police because he had one foot

on the sidewalk."          He explained the traffic citation like this:

he was driving his father's car and was pulled over because

"police don't like young kids driving nice cars."

      ¶24     Mr. Hausserman failed to report an incident from 2003

(when   he    was    15)   in   which       he   and    a     friend      were       cited   for

destroying a mailbox.            He had reported the incident on his law

school application.
      ¶25     Upon receipt of the Board's intent to deny letter,

Mr. Hausserman exercised his right to request a hearing, which

the   Board    conducted        on    January     19,        2018.        Mr.        Hausserman

appeared by counsel and testified.                  On March 7, 2018, the Board

issued an adverse decision concluding that Mr. Hausserman had

failed to establish good moral character and fitness to practice

law in Wisconsin under SCR 40.06(1) and (3).

      ¶26     Mr. Hausserman seeks this court's review.                          This court
retains       supervisory            authority         and      has        the         ultimate
                                             9
                                                     No.   2018AP644-BA



responsibility for regulatory admission to the Wisconsin bar.

Rippl, 250 Wis. 2d 519.     Mr. Hausserman argues that he has met

his burden of producing information sufficient to affirmatively

demonstrate his present character and fitness appropriate for

bar admission.   BA 6.01.     He asks this court to reverse the

Board's adverse decision and permit him to become a member of

the Wisconsin bar.   He indicates that he would accept conditions

that this court might impose on his law practice.5



     5
       The parties both noted that the Board declined to offer
Mr. Hausserman conditional admission pursuant to SCR 40.075(1).
We accept the Board's determination that conditional admission
pursuant to SCR 40.075(1) was not appropriate here.

     There is a difference between "conditional admission" and
"admission with conditions." "Conditional admission" is an
option set forth in SCR 40.075 that the Board may offer to
certain applicants. This option requires the applicant enter a
contract in which the applicant agrees to abide by certain
conditions during the initial years of law practice.         For
example, an applicant with a record of substance abuse who can
document ongoing recovery might agree to maintain sobriety and
submit to random chemical testing for a period of time.
Conditional admission is confidential.        If the applicant
successfully completes the terms of the contract, the conditions
expire.

     "Admission with conditions" may occur if the Board renders
an adverse determination and the applicant seeks supreme court
review.    If this court determines that the applicant has
sufficiently satisfied character and fitness requirements, this
court may order the Board to certify the applicant for
admission. The court may also impose certain conditions on the
applicant's practice of law, typically for a limited period of
time. These conditions are imposed by the court, as opposed to
the Board, and are a matter of public record. See, e.g., In re
Bar Admission of Jarrett, 2016 WI 39, 368 Wis. 2d 567, 879
N.W.2d 116.


                                 10
                                                                   No.    2018AP644-BA



      ¶27      The Board maintains that Mr. Hausserman's defiance of

law school officials, the police, and a court order reflects a

repeated and blatant disregard for authority and the rule of law

that should preclude his admission to practice law.                         Although

Mr. Hausserman took issue with the Board's characterization of

certain matters at oral argument, the underlying facts are not

really in dispute.          Mr. Hausserman says that what occurred in

2015 was a brief, unfortunate, emotional episode in his life

that is not likely to recur and does not adversely reflect on

his ability to practice law.                 He emphasizes that his record

reflects no issues with honesty, probity, or truthfulness.                         He

suggests that however wrongful his behavior with B.F. may have

been,    it    involved    motivations        and   circumstances        "which   are

entirely unrelated to the practice of law."

      ¶28      Mr. Hausserman acknowledges that he could have been

more forthcoming on his bar application, but says he thought the

Board    had    received    all   of    the     information       because    he   had

supplied his entire student record.                   He disputes the Board's
conclusion with respect to character, arguing that while that is

no excuse for the mistakes he made, the circumstances underlying

Mr.     Hausserman's      behavior     should       have   been    considered      in

assessing whether his conduct bears on his character and fitness

to practice law.          He argues that the Board did not give weight

to Mr. Hausserman's explanation for his actions.

      ¶29      Mr. Hausserman argues that the Board's conclusion of

law     is    not   supported     by    the     record     and,     moreover,      is
inconsistent with this court's resolution of other bar admission
                                        11
                                                                               No.    2018AP644-BA



cases.        Mr.     Hausserman correctly reminds this court that we

have,    on     occasion,         overruled      the    Board      and    admitted       certain

applicants despite troubling conduct.

    ¶30        We have carefully reviewed the facts of these unique

cases     and       have    concluded          that,    on    the     record         before   us,

Mr. Hausserman cannot be admitted to their ranks.

    ¶31        The facts of these cases vary greatly.                            One applicant

had been convicted of theft in college and also admitted taking

personal       items       from    an    employer.           She    had    multiple       unpaid

traffic tickets and an ordinance citation for disorderly conduct

that occurred during her third year of law school.                                    Rippl, 250

Wis. 2d 519.               Her    eventual        admission         by    this        court   was

predicated       on    evidence         that    she    had    undergone         treatment     for

depression,          demonstrated         an     excellent         work        ethic,    offered

glowing recommendations, undertaken extensive community service,

and more than four years had passed since she had first sought

admission to the bar.              Id. at ¶¶33-38.

    ¶32        Another applicant failed to disclose that she had been
involved with a series of alcohol-related incidents in college,

including       argumentative            run-ins       with    police          and    university

authorities.          In re Bar Admission of Vanderperren, 2003 WI 37,

261 Wis. 2d 150, 661 N.W.2d 27.                       We admitted her after she had,

sua sponte, corrected omissions on her law school application,

undergone       an    AODA       evaluation,       produced        reports       showing      that

alcohol       was    not    a     continuing      problem       and      she    was     "in   full

remission," had been admitted to practice law in Minnesota, and
some five years had elapsed since her last problematic incident.
                                                 12
                                                                       No.    2018AP644-BA



     ¶33    Another applicant had been charged with inappropriate

sexual     contact    with     two    women      that     occurred       at    a     social

gathering with colleagues from work.                      He was acquitted, but

agreed to resign from his employment with the police department.

In   re    Bar    Admission     of    Anderson,          2006    WI    57,    ¶26,       290

Wis. 2d 722, 715 N.W.2d 586.                The court admitted him, noting

that he had voluntarily undergone an alcohol assessment, sought

counseling, and worked, all before attending law school, and his

record had been unblemished for some six years when he sought

admission to the bar.

     ¶34    Another applicant committed academic misconduct during

and after his first year in law school, falsifying a resume and

inflating his grades, then failed to disclose several serious

traffic infractions on his bar application.                     In re Bar Admission

of Jarrett, 2016 WI 39, 368 Wis. 2d 567, 879 N.W.2d 116.                                   We

admitted    him,     with    conditions,        noting    that    he    had    completed

unpaid    legal    internships       and   meaningful       legal      volunteer         work

serving     economically        challenged         clients,       offered           glowing
recommendations that emphasized his work ethic, judgment, and

his compassion, and nearly four years had elapsed since his

academic misconduct.

     ¶35    Most     recently,       we    admitted       an    applicant          who    had

submitted a heavily plagiarized paper in law school, failed a

required Professional Responsibility class, and failed to report

three underage drinking citations on his law school application.

In re Bar Admission of Nichols, 2017 WI 55, 375 Wis. 2d 439, 895
N.W.2d 831.       We admitted him, with conditions, influenced by the
                                           13
                                                                            No.     2018AP644-BA



fact that employers who work closely with him speak highly of

him as an individual, and of his work ethic.                               We were strongly

influenced by the fact that the professor of the class in which

the     applicant          committed       academic         misconduct       supported       his

admission       to    the        bar,    noting      that    the    applicant        had     been

"forthright           in      acknowledging           his     errors        and      accepting

responsibility."              Approximately three years had elapsed between

the academic misconduct and his admission.

       ¶36    Crucial to these decisions are several common factors

that are not present in the record before us.                                 These factors

include excellent character references, particularly from people

who     are     aware       of    the     troubling         conduct       compromising       the

application.          These cases also include some affirmative evidence

of    rehabilitation.              In    some     cases,      where      mental     health    or

substance abuse issues may have been causally related to the

underlying       conduct,          and    the   applicant       provided          evidence    of

having sought and pursued counseling or treatment.                                   In other

cases     the     applicant         has     demonstrated           an     interest     in    and
commitment       to     the      community,       through     the       investment    of    time

which also speaks to character.                      And, a critical factor is the

passage of time.              As time passes with no concerning conduct, we

are increasingly likely to be persuaded that the applicant has

addressed whatever concerns initially precluded admission.

       ¶37    As of the date of oral argument, three years have

elapsed since the last incident involving B.F. and there is no

evidence of any other concerning conduct during this period.
This reflects favorably on Mr. Hausserman.                              However, given the
                                                14
                                                                                    No.        2018AP644-BA



severity of his misconduct, which includes violation of a court

order, it is a relatively short period of time compared with the

cases     noted     above.          Some           additional           unblemished              time    is

warranted.        Mr. Hausserman offered two character references from

people    who     speak    well     of    him.           Again,         this        is    commendable;

however, there was some question as to whether these individuals

were     wholly     informed      of      the           matters       of        concern.              These

recommendations          are   not       on    par       with      the        highly           persuasive

recommendations          submitted        on       behalf       of        Nichols,         Rippl,       and

Jarrett.

       ¶38   We     are    satisfied           that          the     Board          considered          all

relevant facets of Mr. Hausserman's application including the

seriousness of Mr. Hausserman's conduct, his lack of candor in

the     admission         process,        and           lack       of        evidence            of     his

rehabilitation.           In   re        Bar         Admission             of       Saganski,           226

Wis. 2d 678, 595 N.W.2d 631 (1999).                            The evidence supports the

Board's      determination        that         Mr.       Hausserman             omitted          material

information from his application by initially failing to advise
the Board of the B.F. incident in law school.                                    It also supports

the Board's conclusion that Mr. Hausserman sought to minimize

his concerning conduct, by submitting incomplete and/or flippant

disclosures.

       ¶39   The record before us contains several factors that are

a   cause    for   concern     as      set         forth      in     BA      6.02        and    BA    6.03,

particularly       the    existence           of    unlawful         conduct             (BA    6.02(a)),

concealment        and     nondisclosure                of     information               on     his     bar
application        (BA     6.02(c)),               violation            of      a        court        order
                                                   15
                                                                       No.    2018AP644-BA



(BA 6.02(h)), and denial of admission in Iowa on character and

fitness grounds (BA 6.02(k)).              We have considered these factors

with reference to the recency of the conduct (BA 6.03(b)), the

seriousness       of      the    conduct        (BA       6.03(d)),      evidence       of

rehabilitation         (BA 6.03(f)),     the         applicant's       candor    in    the

admissions process (BA 6.03(g)), and the material nature of the

omissions     (BA      6.03(h)),     and        we     are    not      persuaded      that

Mr. Hausserman can be safely admitted to the practice of law,

even with the cautionary imposition of certain conditions.

      ¶40   We thus determine that the Board properly concluded,

on the basis of facts that have not been shown to be clearly

erroneous, that Mr. Hausserman failed to meet his burden under

SCR 40.07 to establish the requisite moral character and fitness

to practice law "to assure to a reasonable degree of certainty

the   integrity     and    the    competence         of     services    performed     for

clients     and     the     maintenance         of     high       standards     in    the

administration of justice."             Accordingly, we affirm the Board's

decision declining to certify Mr. Hausserman for admission to
the Wisconsin bar.

      ¶41   In closing, we observe that nothing in SCR 40.04 or

elsewhere in SCR Ch. 40 precludes                     Mr.    Hausserman from again

seeking     admission      to    this    bar         when    he     believes     he   can

demonstrate his character and fitness to the satisfaction of the

Board and this court.           See Saganski, 226 Wis. 2d 678, 680; In re

Bar Admission of Radtke, 230 Wis. 2d 254, 268-69, 601 N.W.2d 642

(1999).


                                           16
                                                No.   2018AP644-BA



    ¶42   IT IS ORDERED that the decision of the Board of Bar

Examiners declining to certify that Daniel R.   Hausserman has

satisfied the requirements for admission to the practice of law

in Wisconsin is affirmed.

    ¶43   IT IS FURTHER ORDERED the documents submitted under

seal are deemed confidential, and will be maintained under seal

until further order of the court.




                               17
    No.   2018AP644-BA




1